 DECISIONS ()F NATIONAL LABOR RELATIONS BOARDKoubenec Motor Service, Inc. and Gale Q. Best, Jr.Case 33-CA-4964February 12, 1982DECISION AND ORDERBY CHAIRMAN VAN I)E WATEIR ANDMIEMBIERS FANNING ANI) HUNTEROn September 4, 1981, Administrative LawJudge Angelo G. Nicchitta issued the attached De-cision in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,Respondent filed cross-exceptions and a supportingbrief, and the General Counsel and Respondentfiled answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings," and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.The General Counsel has excepted to certain credibility findingsmade by the Administrative l.aw Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect Standard DryWall Products, Inc., 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir1951). We have carefull) examined the record and find no basis for re-versing his findings.In adopting the Administrative Law Judge's Decision we find it clearfrom his Decision as a whole and particularly from his findings that GaleQ Best, Jr., was terminated for gnood cause and that this termination wasnot pretextual or in violation of the Act, that the Administrative l.awsJudge discredited the testimony of Gale Q. Best, Jr., and Susan Best thatRespondent's secretary-treasurer, Cole, told them that Gale Q. Best, Jr..was being discharged because he was trying to form a union According-ly, we also agree with the dismissal of the allegation that Respondent in-dependently violated Sec. 8(a)(1) of the Act by Cole's alleged statementSince Chairman Van de Water and Member Hunter agree with the Ad-ministrative Law Judge's finding that Respondent did not engage in un-lawful conduct against Gale Q Best, Jr., they find it unnecessary to passon the Administrative Law Judge's general discussion of the independentcontractor issue and his finding that Best was an employee of Respondentwithin the meaning of the ActDECISIONSTATE:ME'NT Oil TIHE CASLANGELO G. NICCHIITA, Administrative Law Judge:This case was heard at Rockford, Illinois, on April 27,260 NLRB No. 281981, upon a complaint issued on September 12, 1980,which was subsequently amended at the hearing. Theamended complaint alleges, in substance, that Respond-ent Koubenec Motor Service, Inc., discharged Gale Q.Best because the latter engaged in union or protectedconcerted activity and that Respondent took the latteraction in order to discourage the employees from engag-ing in protected union and concerted activity.Respondent defends on the ground that Gale Q. Best,Jr., was not an employee of Respondent during theperiod alleged in the complaint; that Gale Q. Best, Jr.'srelationship with Respondent during the period in ques-tion was that of a corporation and an independent con-tractor; that the National Labor Relations Board lacksauthority under the National Labor Relations Act to en-tertain the charges asserted herein by a nonemployee oran independent contractor against a corporation; that Re-spondent never had any knowledge whatsoever of anyunion activities, either by or on behalf of Gale Q. Best,Jr.; and that any relationship that existed between Re-spondent and Gale Q. Best, Jr., was terminated unilater-ally and voluntarily by Gale Q. Best, Jr.The issues for adjudication in this proceeding arewhether or not Gale Q. Best is an employee of Respond-ent within the meaning of Section 2(3) of the Act,whether or not Gale Q. Best was discharged by Re-spondent in violation of Section 8(a)(1) and (3) of theAct, and whether or not Respondent independently vio-lated Section 8(a)(1) of the Act by restraining and coerc-ing its employee Susan Best.At the hearing, all parties were given full opportunityto be heard, to present evidence, and to make oral argu-ment. Briefs have been filed by the General Counsel andRespondent.Upon the entire record in the case, and upon my ob-servation of the witnesses, I make the following:FINDINGS 01 FACTI. TIHI BUSINI SS 01F RESPONI)ENTKoubenec Motor Service, Inc., hereinafter called Re-spondent, is an Illinois corporation located in Huntley,Illinois. It operates as a motor common carrier, pursuantto certificates from the Interstate Commerce Commis-sion, transporting various specified commodities over ir-regular routes in interstate or foreign commerce. It alsooperates in Illinois in intrastate commerce. RaymondCole is Respondent's secretary/treasurer, a part owner,and one of its chief operating officers during the perti-nent period herein.Respondent derived gross revenues in excess of$50,000 from its interstate operations.It is admitted, and I find, that Respondent is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.A. Re.spondents OperationsRespondent employs approximately 40 company driv-ers and 5 owner-operators. The status of the companydrivers as Respondent's employees is not here in dispute.192 KOUBENEC MOTOR SERVICE, INC.Company drivers are paid between 24 and 26 percentof the revenues generated by the vehicle, less the fuelsurcharge. Their health and hospitalization plan is paidfor in its entirety by Respondent. While owner-operatorscan belong to Respondent's health and hospitalizationprogram, the latter only provides administrative workand does not pay any premium payments for the owner-operators.All owner-operators are required to enter into anequipment lease and broker agreement. Under the termsof the lease, Respondent has the exclusive and completepossession, use, and control of the owner-operator's vehi-cle during the 3-year term of the lease agreements.Under the lease, Respondent agrees to maintain, for theleased vehicle, the public liability insurance and theproperty damage insurance required by the IllinoisMotor Carrier of Property Law. The lessor shall furnishliability and property damage insurance in the amount of$2 million and cargo insurance in the amount of $5,000.The lease further provides that Respondent, as lessee ofthe leased vehicle, assumes complete and full responsibil-ity to the public, the shippers, and to all Federal regula-tory bodies or authorities.Under the terms of the broker agreement, owner-oper-ators must make timely pickups and deliveries and mustinform Respondent of any delays of I hour or more.Owner-operators are further required to report any prob-lems with customers directly to its office and to maintainand keep all delivery receipts, logs, and trip sheets, all ofwhich must be turned in to Respondent on a weeklybasis. Owner-operators are also required to call into Re-spondent's facility promptly between 4:30 p.m. and 5:30p.m. daily in order to receive the next day's work sched-ule. Additionally, Respondent requires that owner-opera-tors maintain their vehicles and tires in good conditionand that the leased vehicles be painted in Respondent'scolors (when convenient).Both company drivers and owner-operators are dis-patched from Respondent's facility in essentially thesame manner. Basically, all drivers are dispatched tele-phonically and Respondent relies on its knowledge of adriver's ability, skill, and dependability in determiningwhich drivers are assigned to which loads. Owner-opera-tors are expected to take all assigned runs and refusalcould lead to disciplinary action by Respondent.Company drivers are normally assigned specific high-ways and directions when making a run. Owner-opera-tors are not assigned specific routes; however, specificroutes are suggested and they are given specific deliverytimes which they are expected to meet.Owner-operators are not allowed to "trip-lease" with-out first acquiring express permission from Respondent.Any owner-operator failing to acquire permission fromRespondent prior to "trip-leasing" would be viewed byRespondent as having violated the terms of the leaseagreement.Respondent has the responsibility to insure that all ofits drivers are in compliance with any applicable govern-mental regulations and company rules or policies. In thisregard, Respondent has disciplined owner-operators forinfractions of company rules or policies. Continuing inthis vein, Respondent has the ultimate responsibility toinsure that all drivers operating out of its terminal arequalified to do so. It checks the credentials and motorvehicle records of every driver operating out of its ter-minal.All drivers operating out of Respondent's terminal arealso required to have taken a road test and a physicalexam prior to beginning their employment with Re-spondent. Respondent administers the road test to all ofits company drivers and any owner-operators or driverof a vehicle leased to Respondent who has not taken theroad test at the time he or she applies for employmentwith Respondent. Respondent also insures that identify-ing markings, required by the Federal government, areplaced and maintained on all vehicles operating out ofthe Respondent's terminal under a lease agreement.When a vehicle leased to Respondent is under dispatchfrom Respondent's terminal, the driver and cargo arecovered by an insurance policy provided by Respondentat no expense to the drivers. While Respondent is re-quired by law to maintain insurance on its drivers andcargo, Respondent's policy limits are maintained at a ratemuch higher than required by law.Under the terms of the lease agreements entered intoby Respondent and its owner-operators, the owner-oper-ators are compensated on the basis of a percentage of thegross revenues generated from a given run or haul. Thatpercentage ranges from 67.4 percent to 75 percent, de-pending on the type of equipment being leased to Re-spondent and the amount of administrative functionsbeing performed by Respondent in connection with thelease.Both company drivers and owner-operators are peri-odically provided with $300 cash advances by Respond-ent. The purpose of these advances is to provide driverswith cash to buy fuel, oil, pay tolls, or make needed re-pairs on their vehicles while they are on the road. Al-though Respondent maintains that it has no provisions orrules for making these advances to owner-operators, therecord indicates that such advances have in fact beenmade by Respondent to owner-operators. Where cashadvances are made to owner-operators prior to theirleaving Respondent's terminal, no charges for bookkeep-ing or interest are levied against the owner-operatorwhen Respondent subsequently retrieves the cash ad-vanced from moneys which have subsequently becomeowing to the owner-operators in the form of earnedincome.Both company drivers and owner-operators are al-lowed to charge gas and oil to Respondent's companyaccounts at various locations. Where owner-operatorsare concerned, Respondent is reimbursed for these ex-penditures by making deductions from the driver's pay.No charges for bookkeeping or interest are levied by Re-spondent. Owner-operators are also required to scheduletheir vacations I month in advance.Company drivers are paid on a weekly basis. Respond-ent makes deductions from their checks for Federalincome taxes, social security, state income taxes, and ahealth and hospitalization plan. Owner-operators are paidonce a month and no deductions are made for Federal orstate income taxes or social security. Respondent also193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmakes its maintenance facility available for a fee toowner-operators. In addition, Respondent orders repairand replacement parts for owner-operators which it sellsto them at cost plus a small handling charge.B. Gale Q. Best's Employment by Respondent as aCompany DriverGale Best was employed by Respondent as a companydriver on two separate occasions. His first period of em-ployment with Respondent was from December 1978 toApril 1979. The second period of employment was fromMay to September 1979. Best ended his first period ofemployment with the Respondent in April 1979 when hequit over a pay dispute. The pay dispute had to do withwhether or not Best was entitled to additional compensa-tion for unloading a trailer. Best took the position that hehad been hired by Respondent as a driver at a certainrate or compensation and if Respondent wanted him tounload the trailers after the delivery was made then theRespondent should compensate him for the additionalwork. Respondent took the position that unloading waspart of the job and if Best did not like it he could findanother job.Best ended his second period of employment with Re-spondent in September 1979 when he again quit over apay dispute. Once again, the pay dispute concernedwhether or not Best would be given additional compen-sation for loading and unloading trailers. Best discussedthe problem with Richard Cole, who is Raymond Cole'sbrother and an officer of Respondent. Best's conversa-tion with Richard Cole took place in Richard's office atRespondent's terminal. On reporting to work on Septem-ber 24, 1979, Best had been told by the dispatcher thatRichard Cole wanted to see him. Best and Richard metalone in Richard's office. Richard asked Best what hisproblem was and Best told him that he was again beingrequired to load and unload trailers without being dulycompensated. Richard told Best that he was not entitledto any additional compensation for loading and unload-ing. Richard then asked Best whether he was the personwho had contacted the Interstate Commerce Commissionback in April of that year and complained about havingto unload trailers without being paid for it. Best admittedthat he had contacted the ICC and he was then told byRichard that a person creating those kinds of distur-bances would not be tolerated. When Richard attemptedto extract a promise from Best that he would no longerengage in such conduct or make such inquiries, if hewanted to keep his job, Best told him that he could makeno such promise. Best told Richard that if he felt he hada legitimate gripe or problem about pay that he wouldhave to raise the questions. Best also said that he couldnot promise not to ask these questions and therefore hewould have to quit.C. Gale Q. Best's Third and Final Period ofEmnployment With RespondentDuring the last period of employment from December1979 through March 1980, Best was a driver of his wife'stractor. The latter, Susan (Remus) Best was employed byRespondent from November 20, 1978, through July 10,1980. Ms. Best worked in Respondent's office area whereshe rated freight bills, computed pay for the drivers, andperformed other clerical functions. While employed byRespondent, Ms. Best, then Ms. Remus, met and beganto date Gale Best. Gale and Susan Best were married onJanuary 26, 1980. Sometime in the fall of 1979, Ms. Bestpurchased a truck and on December 1, 1979, she enteredinto a broker agreement and equipment lease agreementwith Respondent. Prior to entering into these agreementswith Respondent, both Gale and Susan Best met withRaymond Cole to discuss the financial feasibility andpracticality of entering into a lease agreement with Re-spondent. At the time that these discussions took place,Gale and Susan were engaged to be married and Re-spondent knew that if it signed a lease agreement withSusan that Gale would be the exclusive driver. Since thevehicle to be leased by Respondent was purchased andregistered in Susan's name, she alone executed the leaseagreements with Respondent.During the middle of February 1980, Gale Q. Best hada discussion with Raymond Cole at Respondent's facility.Best stated that only he and Cole were present duringthe conversation. Best questioned Cole with regard towhether or not Respondent was making certain deduc-tions from the gross revenues generated by the vehicleprior to computing the moneys due and owing to thelessor of the vehicle. Cole told Best that he was beingproperly compensated which the latter accepted.On March 15, 1980, another conversation ensuedsolely between Best and Cole. Best stated that the twomen discussed whether or not Respondent was makingcertain deductions from gross revenues generated by Re-spondent's use of the vehicle leased to it by Susan(Remus) Best. Best questioned Cole about Respondent'smethods of computing the amount of compensation dueto the lessor under the lease agreement covering the ve-hicle driven by Best. He accused Respondent of makingexcessive deductions for washouts. Best stated he wascalled a liar by Cole and told that he was sticking hisnose into areas where it did not belong. The conversa-tion culminated in Cole telling Best that he was nolonger wanted on the Respondent's premises, to get out,and further, that the truck he drove would no longerhave a lease. Best left the premises.On or about March 18, 1980, Susan Best received aphone call at home from Respondent's dispatcher, JerryWehrle. Wehrle told Susan Best that there was a loadready to go to Philadelphia and he asked her whetherher truck would take it. The witness (Best) told Susanthat in light of the fact that he had been fired, Susan hadbetter talk to Raymond Cole and get the matter straign-tened out before he would agree to take the load. Susansubsequently phoned Best from Respondent's facility,discussed the situation with him, and the latter agreed totake the load. Best took the load and the followingmorning he called in to the dispatcher to let him knowwhere he was. During that phone call, Best spoke toRaymond Cole. Cole asked Best whether he had a driverlined up to start driving the truck after the followingFriday. When Best asked Cole what he meant, the wit-ness stated that Cole told him that Friday was the last194 KOUBENEC MOTOR SERVICE. INCday he could drive the truck. Cole went on to say thatthe truck had a lease but that Best could no longer driveit. Cole further stated that if Best insisted on remainingas the primary driver, there would be no work for thevehicle. Best then responded that, under the circum-stances, he and Susan had no choice but to "pull" thetruck and find other work.On or about March 22. 1980, after having returnedfrom his last run for Respondent. Best had another con-versation with Raymond Cole. This conversation tookplace in Richard Cole's office at Respondent's facility.Present during that conversation were Raymond Cole,Susan Best, and Gale Q. Best. Best asked Cole why hefelt that he had the right to tell him that he could nolonger drive the truck. Best brought up the question ofwhat he felt to be excessive charges by Respondent forwashouts. The method of computing compensation basedupon taking a percentage of the gross revenues generatedby a vehicle was also discussed. The conversation thenreturned to the question of Cole's justification for tellingBest that there would be no more work for the truck hewas driving. At that point, Gale Q. Best stated Cole toldhim, in the presence of his wife, that the real reason hewas being fired was because he was trying to organize orstart a union. In reply. Best told Cole that he had op-posed a union organizing effort in June 1979 at Respond-ent's facility. Best stated that Cole replied by stating thathe could bring in a number of drivers to prove that Bestwas trying to start a union. When Best challenged Coleto prove this allegation, he was told by Cole that itwould be a waste of time and that he did not have thetime.11. I)ISCUSSIONThe first issue to be determined is whether Gale Q.Best is an employee of the Respondent within the mean-ing of Section 2(3) of the Act.In determining whether an individual is an employeeor an independent contractor, the current legal standardis the "right to control" test adopted by the Board inDeaton, Inc.. 187 NLRB 780 (1971). The control test istraditionally stated in the following terms: "[The testfocus on] the nature and the amount of control reservedby the person for whom the work is done.... [T]heemployer-employee relationship exists when the personfor whom the work is done has the right to control anddirect the work, not only as to the result accomplishedby the work, but also as to the details and means bywhich that result is accomplished ...[I]t is the rightand not the exercise of control which is the determiningelement." N. L.R.B. v. Phoenix Mutual Life InsuranceCompany, 167 F.2d 983, 986 (7th Cir. 1948), cert. denied335 U.S. 845.In interstate truckline cases, an additional wrinkle onthe control test has evolved. These are regulations by theInterstate Commerce Commission and the Department ofTransportation. These regulations have the effect of re-quiring the holder of a certificate of public convenienceand necessity to possess and exercise considerable con-trol over trucks operated under the certificate withoutregard to whether the holder owns the trucks. Controlover the trucks involves controls over the drivers.In the present case, I have taken into account the sub-stantial nexus of control required by Federal regulationand also found that the facts established the existence of"additional controls" voluntarily reserved by Respond-ent. .N.L.R.B. v. Pony Trucking, Inc., 486 F.2d 1039 (6thCir. 1973). These "additional controls" and governmentalcontrols, as established by the record include: (I) Re-spondent enjoys the exclusive possession, control, anduse of the leased equipment; (2) the Respondent insuresthat identifying markings and insignia, required by theFederal government, are displayed on the vehicle that itleases; (3) Respondent requires owner-operators toaccept virtually all assigned loads, and disciplines owner-operators who refuse assigned loads without just cause;(4) Respondent assigns loads with instructions on deliv-ery times and requires the maintenance and submission oflogsheets and other records; (5) Respondent requiresdrivers of leased equipment (like the company driverswho are admitted employees) to take physical examina-tions and road tests; (6) Respondent maintains cargo andliability insurance for owner-operators; (7) all drivers op-erating out of the Respondent's terminal, regardless oftheir classification, are subject to discipline for infractionof any company rule or policy; (8) where applicable. Re-spondent controls the allocation of loss due to cargodamage claims; (9) Respondent has made cash advancesto ow ner-operators for operating expenses and deductedpayments out of their paychecks without charging forbookkeeping or interest; (10) Respondent requires owner-operators to obtain permission before they trip lease; (11)Respondent requires that owner-operators maintain theirvehicles and tires in good condition; and, (12) Respond-ent has the ultimate responsibility to insure that all of itsdrivers are in compliance with any applicable govern-mental regulations and company rules or policies.In analyzing the aforementioned factors, I have con-sidered the degree of control exercised over Respond-ent's owner-operators regardless of the reasons for theimposition of that control; that is. whether required bygovernmental regulations or inspired for other businessreasons. Robbins Motor Transportation. Incorporated.S.R. T. Motor Freight Inc., 225 NLRB 761 (1976).It is my opinion, and I conclude, that Gale Q. Best isan employee within the meaning of Section 2(3) of theAct.The next issue to be determined is whether Gale QBest was discharged upon Respondent's mistaken beliefthat he was trying to inform a union. The General Coun-sel's basis for finding that Best was discharged for theabove-stated reason was a conversation between Bestand Raymond Cole on or about March 22, 1980, wit-nessed by Ms. BestRaymond Cole had previously advised Best that hisservices were no longer acceptable, and on March 22,1980, Best and Cole argued over the various problemsthat existed between the parties. According to Best andhis wife. Cole allegedly stated that Best was no longeracceptable because he was attempting to form a union.Cole denied that he ever made such a statement and fur-ther stated that he had no knowledge of any union activ-ities by or on behalf of Best.195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn determining the credibility of the parties involvedin the above-stated dialogue, I have taken into considera-tion other relevant factors in this proceeding.The record shows that Best had previously been anemployee of Respondent on two different occasions andboth times had quit because of personal complaints andgripes with Raymond Cole and the management of Re-spondent. Cole had advised Susan Best not to purchaseher truck because Koubenec did not need any additionalhelp and because "it was very difficult times."Best, as a company driver, refused to backhaul a loadfrom a point in New Jersey and drove back empty. InMarch 1980, Best initially refused to haul a load of per-ishable bananas from Philadelphia and only agreed totake the freight upon the urging of his wife.Since Respondent never requested Best to do anythingdifferent than requested of other drivers, the former didnot believe that Best's complaints were legitimate.There were adequate grounds for Best's dismissal. Ifind that Gale Q. Best's employment was terminated forgood cause and that this termination was not pretextualor in violation of the Act.Therefore, I shall recommend the complaint be dis-missed in its entirety.CONCLIUSIONS OF LAWI. Gale Q. Best is an employee within the meaning ofSection 2(3) of the Act.2. The General Counsel has not established by a pre-ponderance of the evidence that Respondent has engagedin unfair labor practices within the meaning of Section8(a)(l) and (3) and Section 2(6) and (7) of the Act as al-leged in the complaint.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER'The complaint is dismissed in its entirety.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.196